Case 2:20-cv-00180-JLB-MRM Document 29-22 Filed 05/18/20 Page 1 of 4 PageID 513




            EXHIBIT 22
   Case 2:20-cv-00180-JLB-MRM Document 29-22 Filed 05/18/20 Page 2 of 4 PageID 514



                                     Mother's Outburst at Jogger Trial;
                             Proclaims son's innocence on final day of testimony
                                                      Newsday (New York)
                                           August 7, 1990, Tuesday, CITY EDITION


Copyright 1990 Newsday LLC




Section: NEWS; Pg. 8 Other Edition: Nassau and Suffolk Pg. 19
Length: 696 words
Byline: By Emily Sachar

Body


The mother of defendant Yusef Salaam stunned the courtroom in the Central Park rape and assault trial yesterday when she
leapt to her feet and called a prosecution witness testifying against her son a liar.

Linda Fairstein, chief of the Manhattan district attorney's sex crimes unit, had been on the stand for just 10 minutes when
Sharonne Salaam jumped from her third row seat yelling, "You're lying! You're lying! Why are you telling all these lies? My
son already took a lie-detector test! He's innocent!"

Moments before, Fairstein testified that she told Sharonne Salaam that police were questioning Yusef Salaam about his role in
the attack on the female jogger as soon as the mother arrived at the 20th Precinct station house the night after the attack.

Contradicting Sharonne Salaam's earlier testimony, Fairstein said the woman did not say that her son was 15 years old, too
young to be questioned without a parent in the room.

Fairstein was the final prosecution witness, and after her testimony in the prosecution's rebuttal case, both defense and
prosecution lawyers rested their cases. Closing arguments are to be presented today, and the case is expected to go to the jury
tomorrow, after acting State Supreme Court Justice Thomas B. Galligan gives his instructions on the law.

As Sharonne Salaam rose to speak, several of the 12 jurors and four alternates turned in their seats to face her. Salaam kept his
gaze fixed on the wall before him, never turning around to eye his mother. Two court officers quickly surrounded the woman,
as Galligan ordered the jurors to ignore her outburst.

"Ladies and gentlemen," Galligan shouted, facing the jury, "you're to totally disregard those comments." He then ordered the
officers to remove "that woman" from his courtroom.

Outside the courtroom, Sharonne Salaam said she was a "nervous wreck" and said she yelled in court because she "just couldn't
take it anymore, all the lies."

Salaam's attorney, Robert Burns, said the outburst would neither help nor hurt his client's case.

Testifying last week, Sharonne Salaam told a different story about events on the night of April 20, 1989, the day after the 30-
year-old investment banker was grabbed on her nightly run through the northern reaches of the park.
   Case 2:20-cv-00180-JLB-MRM Document 29-22 Filed 05/18/20 Page 3 of 4 PageID 515




                                                                                                                  Page 2 of 2
                    Mother's Outburst at Jogger Trial;Proclaims son's innocence on final day of testimony

At no point during her 90-minute stay at the station house was she informed that authorities were questioning her son, Sharonne
Salaam said. She also testified that, as soon as she arrived at the precinct, she informed police detectives and Fairstein that
Yusef was only 15.

Sharonne Salaam said that she repeatedly asked to see her son, and repeatedly informed detectives and Fairstein that he was too
young to be questioned without her approval.

But Fairstein said yesterday that it was not until 12:20 a.m., 25 minutes after Sharonne Salaam first arrived, that the woman
mentioned Yusef's age. At that point, Fairstein said, she ordered all questioning of Yusef to stop.

Fairstein testified that she came to the station house at the request of police detectives who had said her help would be needed
filming videotaped confessions from several defendants.

Salaam, 16, Raymond Santana, 15, and Antron McCray, 16, are charged with the attempted murder, rape, sodomy, assault and
sexual abuse of the female jogger and with attacks on two male joggers the same night. They also are charged with riot in the
series of attacks and other activities on the night of April 19.

Detectives have testified that they interviewed Yusef Salaam after he showed them a Transit Authority bus pass showing he
was 16 years old. Lead prosecutor Elizabeth Lederer has suggested to the jury that Salaam lied to the police about his age and
presented the phony ID because he did not want his mother to be present while he discussed his role in the attack on the jogger.

During interviews with detectives, Salaam allegedly admitted striking the female jogger twice with a pipe and grabbing her
breasts. But when he took the stand last week, the teenager disavowed that statement, saying the detectives made it up.
Athough the two other defendants made written and videotaped confessions for police, Salaam did neither.



Graphic


1) Newsday photo by Jon Naso-Linda Fairstein, right, arrives at court with lead prosecutor Elizabeth Lederer. 2) photo-
Sharonne Salaam


  End of Document
Case 2:20-cv-00180-JLB-MRM Document 29-22 Filed 05/18/20 Page 4 of 4 PageID 516
